Per Ouriam.

Wé think that the condition in the order .appealed from, requiring -the additional bond from the indemnitors, before their substitution as the defendants would be granted in the place of the sheriff, was in excess of the power of the court.
It seems to us that as a matter of right the sheriff was entitled to have the indemnitors substituted in his stead as defendants, without the condition referred to Upon his application to have that done.
The order appealed from must be modified by striking therefrom the words “ upon their filing a bond_ conditioned for the payment of any judgment recovered in this action,” and as so modified it is affirmed, without costs. ■ ' . 1
Present: Fitzsimots, Coitlaw and McCarthy, JJ.
Order modified as stated in.the opinion, and as modified affirmed,' without costs. " ■ ■ , "